Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eagle Robinson on 8/22/22.
The application has been amended as follows: 
A. 	claim 4 is amended to read as follow:  
“An apparatus for delivering an insert into a space between a patient's bones, the apparatus comprising: a trial sizer, comprising: an elongated shaft having a proximal end and a distal end; a radiopaque tip coupled to the distal end of the elongated shaft, the radiopaque tip having a transverse dimension greater than a corresponding transverse dimension of the elongated shaft, and the radiopaque tip having dimensions that mimic the dimensions of a corresponding soft-tissue allograft, and further comprising a trial sizer handle coupled to the proximal end of the elongated shaft, the trial sizer handle having a proximal handle end and a distal handle end, where a diameter of the trial sizer handle at the distal handle end is greater than a diameter of the trial sizer handle at the proximal handle end, where the trial sizer handle defines a channel extending between, and through, the proximal handle end to the distal handle end.”
B. 	claims 8 and 36 are canceled.  
C.	claims 37, 38  are amended to depend from claim 4.
D.	the withdrawn claims 23-24, 27-30, 32 are canceled.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMEH R BOLES/           Primary Examiner, Art Unit 3775